Citation Nr: 1409882	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  13-11 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Manila, the Republic of the Philippines



THE ISSUES

1.  Entitlement to service connection for slight lumbar dextroscoliosis with osteophytosis.

2.  Entitlement to service connection for cardiomegaly and atherosclerotic aorta.

3.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance of another person or by reason of being housebound.

4.  Entitlement to nonservice-connected disability pension benefits.



ATTORNEY FOR THE BOARD

M. Hudson, Associate Counsel

INTRODUCTION

The Veteran has recognized guerrilla service from February 1943 to September 1945.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

In May 2012, the Veteran submitted a letter that raised a claim of entitlement to service connection for a liver condition.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

A review of the Virtual VA and VBMS paperless claims processing systems does not reveal any additional documents pertinent to the present appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013); 38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's slight lumbar dextroscoliosis with osteophytosis was first diagnosed many years after service and is not related to the Veteran's military service.

2.  The Veteran's cardiomegaly and atherosclerotic aorta was first diagnosed many years after service and is not related to the Veteran's military service.

3.  The Veteran has no service connected disabilities.

4.  The Veteran's only service was recognized guerrilla service and this does not confer eligibility to the Veteran for VA nonservice-connected pension benefits.
CONCLUSIONS OF LAW

1.  The criteria for service connection for slight lumbar dextroscoliosis with osteophytosis have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303, 3.304 (2013).

2.  The criteria for service connection for cardiomegaly and atherosclerotic aorta have not been met.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.303, 3.304.

3.  The criteria for SMC based on the need for the regular aid and attendance of another person or at the housebound rate have not been met.  38 U.S.C.A. § 1114 (West 2002); 38 C.F.R. §§ 3.350, 3.352 (2013).

4.  The Veteran is not eligible for VA nonservice-connected pension benefits.  38 U.S.C.A. § 107(a) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.40, 3.41 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  See also Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  Appropriate notice was provided to the Veteran in a June 2011 letter.

As for the duty to assist, the Veteran's private medical records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records are unavailable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991) (where service treatment records are unavailable, a heightened obligation applies to consider carefully the benefit-of-the-doubt rule).  The Veteran was notified that his service treatment records were unavailable.  See Second Request for Information, April 2012.  The record does not indicate any additional relevant medical records that have not been obtained and associated with the Veteran's file.  

No VA examination has been secured in connection with the current service connection claims because examinations are only necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains: (1) competent evidence of diagnosed disability or symptoms of disability; (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period; and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As described in detail below, there is insufficient evidence establishing that the Veteran's current conditions of slight lumbar dextroscoliosis with osteophytosis and cardiomegaly and atherosclerotic aorta are related to his service.  No examination is necessary in such situations. 

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

II.   Service Connection

The Veteran contends he has slight lumbar dextroscoliosis with osteophytosis and cardiomegaly and atherosclerotic aorta that are related to his military service.  See, e.g., Veteran's Application for Compensation and/or Pension, June 2011.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issues in this case, the nexus between service and slight lumbar dextroscoliosis with osteophytosis and cardiomegaly and atherosclerotic aorta, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Therefore, medical evidence will be required to establish a medical diagnosis of the Veteran's conditions and to address the question of whether in-service injury or disease caused these conditions.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to a veteran).

The record shows that the Veteran has a current diagnosis of slight lumbar dextroscoliosis with osteophytosis and cardiomegaly and atherosclerotic aorta.  See X-Ray Reports, June 2002, November 2007 and April 2010.  

The Board finds there is no evidence of an in-service incurrence or aggravation of the Veteran's current slight lumbar dextroscoliosis with osteophytosis nor his cardiomegaly and atherosclerotic aorta.  See Shedden, 381 F.3d at 1167.  As mentioned above, there are no service medical records available for the Veteran.  However, the Board notes that the Veteran does not contend that his current conditions had their onset during service or within one year after service.  The first evidence in the record of slight lumbar dextroscoliosis with osteophytosis and cardiomegaly and atherosclerotic aorta is from 2002 and 2007 respectively, approximately 60 years post-service.  This passage of time weighs significantly against a finding of service connection.  See Maxson v. West, 12 Vet. App. 453 (1999) (holding that service connection may be rebutted by the absence of medical treatment for the claimed condition for many years after service).  

Given the evidence fails to suggest the Veteran's slight lumbar dextroscoliosis with osteophytosis and cardiomegaly and atherosclerotic aorta developed during service or for many years thereafter and given there is no lay or medical evidence of a nexus between these conditions and service, the Board concludes that a basis for granting service connection has not been presented.  As the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for slight lumbar dextroscoliosis with osteophytosis and cardiomegaly and atherosclerotic aorta, these claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.

III.    SMC for Aid and Attendance/Housebound

The Veteran claims he is entitled to SMC based on the need for regular aid and attendance of another person or by reason of being housebound.

SMC is payable where a veteran has a service-connected disability or disabilities that render him so helpless as to be in need of the regular aid and attendance of another person.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b)(3). 

A veteran will be considered to be in need of regular aid and attendance if he or she:  (1) is blind or so nearly blind as to have visual acuity of 5/200 or less in both eyes, contraction of visual field of vision to five degrees or less; (2) is a patient in a nursing home due to physical or mental incapacity; or (3) establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.350(a).  38 C.F.R. § 3.350(c) . 

The following criteria are used to determine whether a claimant is in need of the regular aid and attendance of another person: the inability of the claimant to dress himself or herself or to keep himself or herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliance which, by reason of the particular disability, cannot be done without aid; the inability of the claimant to feed himself or herself through the loss of coordination of the upper extremities or through extreme weakness; the inability to attend to the wants of nature; or, a physical or mental incapacity that requires care and assistance on a regular basis to protect the claimant from the hazards or dangers incident to his or her daily environment.  38 C.F.R. § 3.352(a). 

It is not required that all of the conditions enumerated in the provisions of 38 C.F.R. § 3.352(a) be found to exist in order to establish entitlement to aid and assistance, but that at least one of the enumerated factors must be present.  See Turco v. Brown, 9 Vet. App. 222 (1996).  The particular function the claimant is unable to perform must be considered in connection with his or her condition as a whole and that it is only necessary to establish that the claimant is in need of regular aid and attendance, not that there be a constant need.  Id.

If the veteran does not qualify for increased benefits for aid and attendance, increased compensation benefits may still be payable if the veteran has a single service-connected disability rated as 100 percent and: (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems; or (2) is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when the veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime. 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

The statute and the implementing regulation stipulate that SMC is payable where a veteran has a service-connected disability or disabilities that render him so helpless as to be in need of the regular aid and attendance of another person.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b)(3) (emphasis added).  The Veteran in this case has no service-connected disabilities.  Accordingly, the threshold element for entitlement to SMC is not shown.  The question of whether the Veteran is in fact in need of regular aid and attendance of another person, or housebound, is not reached.

IV.     Nonservice-Connected Pension Benefits

The Veteran seeks entitlement to VA nonservice-connected pension benefits. 

Service before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States, shall not be deemed to have been active military, naval, or air service for the purposes of any law of the United States conferring rights, privileges, or benefits upon any person by reason of the service of such person or the service of any other person in the Armed Forces, except for specified benefits, which do not include pension benefits authorized by Chapter 15, title 38, U.S. Code.  38 U.S.C.A. § 107(a) (West 2002); 38 C.F.R. §§ 3.40, 3.41 (2013).  Therefore, the law provides that nonservice-connected pension benefits are not available to veterans of the recognized guerrilla forces or the Philippine Army.

The findings by the service department verifying a person's service are binding on the VA for purposes of establishing service in the United States Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530 (1992).

A review of the relevant evidence of record shows that the Veteran only had service in the recognized guerillas from February 1943 to September 1945.  The law specifically excludes this type of service for purposes of entitlement to nonservice-connected pension benefits.  Cacalda v. Brown, 9 Vet. App. 261 (1996). Consequently, the Board finds that there is no legal basis on which the Veteran's claim may be granted. 

The Veteran has not submitted any information contrary to that provided to and used by the service department in its verification of his service.  In addition, the Board notes that the official documents do not indicate, and the Veteran has not contended, that he had any other service that would render him eligible for nonservice-connected pension benefits.  Sarmiento v. Brown, 7 Vet. App. 80   (1994); 38 C.F.R. § 3.8(a) (2013).  The law is dispositive, and basic eligibility for VA nonservice-connected pension benefits must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to service connection for slight lumbar dextroscoliosis with osteophytosis is denied.

Entitlement to service connection for cardiomegaly and atherosclerotic aorta is denied.


	(CONTINUED ON NEXT PAGE)


Entitlement to SMC based on the need for regular aid and attendance of another person or by reason of being housebound is denied.

Entitlement to nonservice-connected pension benefits is denied.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


